                 IN THE UNITED STATES DISTRICT COURT
                                                                        FILED
                     FOR THE DISTRICT OF MONTANA                         NOV 2 1 2m9
                          MISSOULA DIVISION                           Clerk, U.S Oistnc: Cc,,;r1
                                                                        District Of Momc;, ;z,
                                                                              Missouia
In re JACK MAXVILL,                                CV 19-167-M-DLC

                      Petitioner.

                                                            ORDER

      On October 16,2019 United States Magistrate Judge Kathleen L. DeSoto

entered her Order and Findings and Recommendation recommending that Jack

Maxvill's petition for writ of habeas corpus under 28 U.S.C. § 2241 be denied.

(Doc. 2.) Maxvill does not object. De novo review is only available for those

portions of the Findings and Recommendations to which a petitioner specifically

objects. 28 U.S.C. § 636(b)(1)(C). This Court reviews for clear error those

findings to which no party objects. United States v. Reyna-Tapia, 328 F.3d 1114,

1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S. 140,149 (1985). Clear error exists

if the Court is left with a "definite and firm conviction that a mistake has been

committed." United States v. Syrax, 235 F.3d 422,427 (9th Cir. 2000) (citations

omitted).

      As explained in the Findings and Recommendation, Maxvill is currently in

jail awaiting resolution of the state charges against him. (Doc. 2 at 1.) Apparently,

there has been some difficulty finding conflict-free counsel to represent him which

has resulted in a delay to his case. (Id.) Even though a delay in prosecution raises
                                          1
